DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Response to Applicant’s Reply
The Applicant’s reply filed on November 3, 2021, to the Election/Restriction Requirement set forth in the previous Office Action mailed on September 3, 2021 is acknowledged and wherein the Applicant elected Group I, claims 28-33, 35-39 (Note: should include claim 41) for prosecution without traverse and claims 1-27, 34 40, 42 are withdrawn from further consideration on the merits pursuant to 37 CFR 1.142(b), as being drawn to a non-elected invention and wherein the applicant further canceled claims 1-27. A complete reply to a future final office action must include cancellation of non-elected claims including claims 34, 40, 42 or other appropriate action (37 CFR 1.144). See MPEP § 821.01.

Claim Objections
Claims 28-33, 35-39, 41 are objected to because of the following informalities: 
Claim 28 recites “the frequency axis” which should be -- a  frequency axis -- because the term “frequency axis” is first time referred at this point. Claim 28 further recites “each region corresponds to …” which shall be each of the plurality of non-overlapping and consecutive regions” if “each region” is referred back to “each of the plurality of non-overlapping and consecutive regions”. Claims 29-33 are objected due to the dependencies to claim 28.
Claim 35 is objected for the at least similar reasons described in claim 28 above since claim 35 recited the similar deficient features as recited in claim 28. Claims 36-39, 41 are objected due to the dependencies to claim 35.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 41 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claim 41 is rejected under 35 U.S.C. 101 because the claim is not to a process, machine, manufacture, or composition of matter. In the state of the art, transitory signals are commonplace as a medium for transmitting computer instructions and thus, based on the application disclosure including the specification which is in the absence of any evidence to the contrary, a broadest reasonable interpretation is given as that the scope of the recited “A 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 28-33, 35-39, 41 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 28 recites “wherein the respective look-up table includes all-pass filter coefficients for that region of frequency” which is confusing because (1) it is unclear whether “the respective look-up table” is referred back to “one or more lookup table” recited in claim 28 or “a distinct look-up table” as recited in claim 28 and thus, renders claim indefinite, and (2) it is unclear what “that region of frequency” and it is unclear whether “that region” is “of frequency” or is “corresponds to a set of consecutive frequency bands” and thus, further renders claim indefinite. Claims 29-33 are rejected due to the dependencies to claim 28.
Claim 35 is rejected for the at least similar reasons described in claim 28 above since claim 35 recited the similar deficient features as recited in claim 28 above. Claims 36-39, 41 are rejected due to the dependencies to claim 35.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 28-33, 35-39, 41 are rejected under 35 U.S.C. 103 as being unpatentable over NPLD3 (“Study on ISO/IEC 23003-3: 201x/DIS of Unified Speech and Audio Coding”, 96. MPEG Meeting; 21-3-2011 – 25-3-2011; Geneva; [Motion Picture Expert Group or iso/ec jtc1 /sc29/wg11], NO n12013, April 22, 2011, IDS submitted on August 27, 2020) and in view of reference NPLD2 (“ISO/IEC 23003-1: 2006/FDIS, MPEG Surround”, 77. MPEG MEETING; 17-07-2006 – 21-07-2006; Klagenfurt; Motion Picture Expert Group or ISO/IEC JTC1/SC29/WG11, No. N8324, 21 July 2006).
Claim 28: NPLD3 teaches an apparatus for decoding an encoded audio bit stream (a decoder system in fig. 1) compatible with Unified Audio and Speech, MPEG-D USAC (belonging to MPEG audio technologies with unified speech and audio conding USAC, title), the apparatus comprising:
one or more look-up tables for filter coefficients (decorrelator coefficients are retrieved from the lattice coefficients in different manners, section 7.11.2.5, the last paragraph of page 169), wherein the filter coefficients are calculated based on one or more lattic coefficients (the last paragraph of p.169);

wherein the core decoder includes an upmixing unit (fig. 19 in MEPG surround for Mono to Stereo upmixing section 7.11, p.158) adapted to perform mono to stereo upmixing (M0 to stereo left and right in an OTT decoding block in fig. 19);
wherein the upmixing unit includes a decorrelator unit D (decorrelator D in fig. 19) adapted to apply a decorrelation filter (all-pass decorrelator filters consist of a frequency-dependent pre-delay followed by all-pass IIR sections, section 7.11.2.5 All-Pass Decorrelator) to an input signal (the signal M0 in fig. 19); and
wherein the decorrelator unit is adapted to perform decorrelation filtering by retrieving the pre-computed values (lattice coefficients in table 129-132) for the filter coefficients (first frequency-dependent delaying and then filtered using the lattice coefficients, section 7.11.2.5 All-Pass Decorrelator) from the one or more look-up tables (lookup table in table 129-132 for different frequency regions k0, k1, …, k3, ),
wherein the decorrelation filter includes a frequency-dependent pre-delay followed by all-pass sections (all-pass decorrelator filters consist of a frequency-dependent pre-delay followed by all-pass IIR sections, section 7.11.2.5 All-Pass Decorrelator), and wherein the filter coefficients were pre-computed for the all-pass sections (the lattice coefficients in table 129-132 for different frequency regions k0, k1, …, k3),
wherein a distinct look-up table is provided for each of a plurality of non-overlapping and consecutive regions along the frequency axis (the frequency axis is divided into four 
However, NPLD3 does not explicitly teach a memory for storing the disclosed one or more look-up tables with pre-computed values for filter coefficients and the filter coefficients were pre-computed off-line.
NPLD2 teaches 
NPLD2 teaches an analogous field of endeavor by disclosing an apparatus for decoding an encoded audio bit stream (title, MPEG surround decoder in fig. 4) and wherein one or more look-up tables with pre-computed values for filter coefficients are disclosed (section 6.6.2.3 Derivation of Filter Coefficients from Lattice Coefficients, table 91, 92), wherein the filter coefficients were pre-computed off-line based on one or more lattice coefficients (the reflection or lattice coefficients are converted into the filter coefficients axi,k, bxi,k, based on order p, and a recursion calculation upon the order p, p.136-137) for benefits of achieving an improvement of realizing MPEG surround sound experience by using a headphone with less efforts of processing of spatial parameters (section INTRODUCTION, P.iv; section 1 Scope, p.1). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied wherein the one or more look-up tables with the pre-computed values for filter coefficients are disclosed, and wherein the filter coefficients were pre-computed off-line based on the one or more lattice coefficients, as taught 
However, the combination of NPLD3 and NPLD2 does not explicitly teach a memory for storing the disclosed one or more look-up tables for filter coefficients.
An Official Notice is taken that using a memory for storing one or more look-up tables for filter coefficients that were pre-computed off-line is notoriously well-known in the art before the effective filing date of the claimed invention for benefits of fast computation by quick retrieving without extra computation of the filter coefficients (e.g., US 5235646 A, sets of FIR filter coefficients are stored in memory 26 for easier to retrieve for audio signal processing, col 9, ln 29-41, inherently pre-computed off-line for storing the filter coefficients in the memory).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the memory for storing the one or more look-up tables of the filter coefficients that were pre-computed off-line, as taught by the well-known in the art, to the one or more look-up tables and filter coefficients of the pre-computed off-line, as taught by the combination of NPLD3 and NPLD2, for the benefits discussed above. 
Claim 29: the combination of NPLD3 and NPLD2 further teaches, according to claim 28, wherein the filter coefficients were pre-computed based on the one or more lattice coefficients involving applying a fractional delay by adding a frequency dependent phase-offset to the lattice coefficients (NPLD3, a fractional delay is applied y adding a frequency dependent phase-offset to the lattice coefficients, section 7.11.2.5 All-Pass Decorrelator, the last two paragraphs of p.169 and NPLD2, a fractional delay is applied y adding a frequency dependent phase-offset 
Claim 30: the combination of NPLD3 and NPLD2 further teaches, according to claim 28, wherein the filter coefficients axn,k, bxn,k were pre-computed according to:

    PNG
    media_image1.png
    133
    178
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    203
    721
    media_image2.png
    Greyscale

(NPLD3, pre-computed lattice or reflection coefficients in table 129-132 and decorrelator filter coefficients can be derived from the reflection coefficients and the discussion in claim 28 above, and NPLD2, the filter coefficients can be calculated according to:

    PNG
    media_image3.png
    190
    687
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    136
    250
    media_image4.png
    Greyscale
).	
Claim 31: the combination of NPLD3 and NPLD2 further teaches, according to claim 28, wherein the core decoder comprises an MPEG surround functional unit that includes the upmixing unit (NPLD3, an OTT box as upmix unit to process mon signal M0 and generated stereo left and right signals in fig. 19, section 7.11.1 Tool Description, and NPLD2, similarly, figure 35, section 6.5.3.2 Derivation of Arbitrary Matrix Element).
Claim 32: the combination of NPLD3 and NPLD2 further teaches, according to claim 28,, wherein the input signal is a mono signal (NPLD3, the input signal M0 as mono audio signal in fig. 19, and NPLD2, the input signal is Xl,m in fig. 35, and the discussion in claim 31 above); 
wherein the upmixing unit further includes a mixing module for applying a mixing matrix, for mixing the input signal with an output of the decorrelator unit (NPLD3, using mix matrix M2 with the OTT box to mix the input signal M0 with the output signal of the decorrelator D in fig. 19, and NPLD2, mixing matrix by mixing Xl,m and ql,m as output of the decorrelator D in fig. 35 and the discussion in claim 31 above); 
wherein the decorrelator unit (NPLD3, section 7.11.2.4 Transient Steering Decorrelator TSD, fig. 21, 

    PNG
    media_image5.png
    509
    724
    media_image5.png
    Greyscale
), includes:
a separation unit (NPLD3, transient separation with input Vxn,k in fig. 21, above) for separating a transient signal component of the input signal (NPLD3, Vx,Trn,k in fig. 21) from a non-transient signal component of the input signal (NPLD3, Vx,nonTrn,k in fig. 21); 
an all-pass decorrelator unit (NPLD3, DAP in fig. 21) adapted to apply the decorrelation filter to the non- transient signal component of the input signal (NPLD3, DAP, all-pass decorrelator as defined in subseciotn 7.11.2.5); 
a transient decorrelator unit (NPLD3, DTR in fig. 21) adapted to process the transient signal component of the input signal (NPLD3, transient decorrelator DTR); and 
a signal combining unit for combining an output of the all-pass decorrelator unit and an output of the transient decorrelator unit (NPLD3, an adder to add the output of DAP and the output of DTR to generate dxn,k in fig. 21); and

Claim 33: the combination of NPLD3 and NPLD2 further teaches, according to claim 28, wherein the upmixing unit is an OTT box that can perform mono to stereo upmixing (NPLD3, OOT in fig. 19 and NPLD2, OOTx in fig. 35, and the discussion in claims 30-31 above).
Claim 35 has been analyzed and rejected according to claim 1 above.
Claim 36 has been analyzed and rejected according to claims 35, 29 above.
Claim 37 has been analyzed and rejected according to claims 35, 30 above.
Claim 38 has been analyzed and rejected according to claims 35, 31 above.
Claim 39 has been analyzed and rejected according to claims 35, 32 above.
Claim 41: the combination of NPLD3 and NPLD2 teaches all the elements of claim 41, according to claim 35 above, except a storage medium comprising a software program adapted for execution on a processor and for performing the method of claim 35.
An Official Notice is taken that a storage medium comprising a software program adapted for execution on a processor for performing audio decoding method is notorious well-known in the art before the effective filing date of the claimed invention for benefits of utilizing powerful computation capability, high efficiency, maintainability, and flexibility of software implemented by a general purpose processor or DSP (e.g.,  US 20170178653 A1, non-transitory computer readable medium containing instructions that executed by a processor to perform an audio decoding method, claim 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the storage medium comprising the software program adapted for execution on the processor for performing the audio decoding method, as taught by well-known in the art, to the audio decoding method, as taught by the combination of NPLD3 and NPLD2, for the benefits discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LESHUI ZHANG/